                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                  Plaintiff,

      v.                                                Case No. 16-cr-21-pp

SAMY M. HAMZEH,

                  Defendant.
______________________________________________________________________________

ORDER GRANTING DEFENDANT’S MOTION IN LIMINE VI (DKT. NO. 277 at
       18) PRECLUDING GOVERNMENT FROM SPECULATING AS TO
               DEFENDANT’S POSITIONAL PREDISPOSITION
______________________________________________________________________________

      A little over two months prior to the scheduled October 21, 2019 trial

date, the defendant filed a motion in limine seeking leave to present the

affirmative defense of entrapment. Dkt. No. 234. The government filed a lengthy

response, objecting to the request. Dkt. No. 255. In that objection, the

government argued that under the Seventh Circuit’s decision in United States

v. Hollingsworth, 27 F.3d 1196 (7th Cir. 1994), the Seventh Circuit held that

predisposition—one of the elements the government must prove to defeat the

entrapment defense—requires a showing that the defendant “was not merely

mentally predisposed to commit a crime but also in a position to potentially

actually commit that crime or some similar crime.” Id. at 34. The government

noted that in asking to present the entrapment defense, the defendant had

asserted that he wasn’t in a position to obtain a machinegun at the time the

government informants started talking with him. Id. The government disagreed.

                                        1
It first asserted that “machineguns are available for street purchase,” claiming

that such weapons “are seized in Milwaukee, Chicago, in Texas, and

nationwide all the time.” Id.

      The government made another argument regarding the defendant’s

“positional disposition,” however, one that the court informed government

counsel at the final pretrial conference it was inclined to reject. The

government argued in its opposition to the entrapment defense that

             Second, and perhaps even more importantly, aftermarket
      parts that convert semiautomatic guns that a person can buy at any
      sporting goods store into automatic weapons, like bump stocks and
      Glock switches, are gallingly inexpensive and accessible. Contrary
      to [the defendant’s] claim in his motion, he could easily have
      acquired a simple, fully-automatic converter. These parts are still
      available for purchase online (not merely on the dark web, but) on
      websites like wish.com. For $16, [the defendant] could have
      converted a cheap semiautomatic handgun into precisely the small
      automatic weapon he wanted. See High Quality Semi Full Auto
      Switch for Handgun Glock G17 G19 G22 G23 (available at
      https://www.wish.com/product/high-quality-semi-full-auto-
      switch-for-handgun-glock-g17-g19-g22-g23-
      5b0f8e805cfaae22ceaa73fa?&hide_login_modal=true).

              At the time of the charged offense, [the defendant] could quite
      literally have bought one on Amazon.com. Thousands and
      thousands of them have been shipped into the United States, for
      under $20 each. See Scott Glover, CNN, ATF ON THE HUNT FOR
      THOUSANDS OF ILLEGAL MACHINE GUN CONVERSION DEVICES SMUGGLED
      INTO US (available at https://www.cnn.com/2019/05/23/us/aft-
      agents-hunting-down-illegal-machine-gun-device-invs/index.html).
      Just because [the defendant] had not yet available himself of this
      possibility does not mean he was entrapped under Hollingsworth.
      You cannot buy a nuclear weapon on Amazon.com for $16.

Id. at 34-35.

      In his reply in support of the request to present an entrapment defense,

the defendant characterized the government’s “he could’ve gotten conversion

                                         2
parts online” argument as “troubling.” Dkt. No. 270. The defendant asserted

that in both Hollingsworth and United States v. Mayfield, 771 F.3d 417 (7th

Cir. 2014), the Seventh Circuit had held that the government had to

demonstrate the probability that the defendant was in a position to commit the

crime with which he was charged, “not a matter of what other dangerous uses

of weapons the government can conjecture about [the defendant] getting . . . .”

Id. at 12-13.

      The defense was concerned enough about this argument that it filed its

own motion in limine, asking the court to prevent the government from

“speculating about [the defendant’s] positional predisposition.” Dkt. No. 277 at

18 (motion in limine VI). The defendant asked the court to preclude the

government from making arguments “about any steps [the defendant] could

have taken—such as acquiring a kit to convert a semi-automatic rifle into a

machine gun.” Id. The defendant asked the court to confine the government to

presenting evidence that the defendant was positioned to purchase a

machinegun, because that was the crime with which he has been charged. Id.

      The government responded by asserting again that “for under $20,

anyone with an internet connection could buy a device online that qualifies as

a ‘machinegun’ under the charging statute in this case at the time of the

charged offense.” Dkt. No. 285 at 10. The government recounted that the

indictment alleged that the defendant had violated 26 U.S.C. §5861(d); that

statute refers the reader to 26 U.S.C. §5845 for the definition of “machinegun.”

Id. at 16. The government pointed out that included in §5845’s definition of a

                                       3
“machinegun” is “any part designed and intended solely and exclusively, or

combination of parts designed and intended, for use in converting a weapon

into a machinegun.” Id. (quoting 26 U.S.C. §5845). The government then

repeated—verbatim—its argument from its brief in opposition to the

entrapment defense. Id. at 17.

      Next, the government argued that the statutory definition of

machineguns includes the conversion parts that the government asserts are

“universally accessible for $20 . . . .” Id. For that reason, the government

asserted, the defendant was, “as we all disturbingly are, in a position to buy a

machinegun.” Id. at 18.

      The government went on to say that

             [p]ositional predisposition analysis sometimes focuses on
      training and experience because those issues are relevant in cases
      where training and experience are actually necessary to commit an
      offense (like setting up an international financial transaction, as in
      Hollingsworth). Buying an item on amazon.com or wish.com, or
      borrowing one from a friend, or stealing one, does not take any
      training. [The defendant], an American in his early 20s who had
      some college education, cannot credibly claim he could not himself,
      and did not know a single acquaintance who could, buy an item on
      Amazon.com. The defense asks the Court to extend Hollingsworth
      very substantially without any guidance from the Seventh Circuit
      that it should. United States v. Hall, 608 F.3d 340, 345 (7th Cir.
      2010).

             “In Hollingsworth, [the Seventh Circuit] explained that
      Jacobson [v. United States, 503 U.S. 540 (1992)] did not . . . add an
      “ability” element to the entrapment formulation. 27 F.3d at 1199.
      But even if it had, [the defendant] most certainly had the ability to
      possess a machinegun. A converter is a machinegun. And this is to
      say nothing of the plain fact that there are fully functional machine
      guns in Milwaukee at this very second, and it is perfectly plausible
      that [the defendant] could have bought, borrowed, or stolen one.



                                         4
      This is not a farmer and a complex international financial
      transaction, it was a man who wanted a weapon.

Id.

      As noted, at the final pretrial conference, the court opined that the

government’s argument stretched the positional character of predisposition out

of recognizable shape. The court observed that if the fact that converter kits are

available online for $15 or $20 makes one positionally predisposed to possess a

machinegun, then the court itself was positionally predisposed to possess a

machinegun. The prosecutor responded that the court would not be

positionally predisposed to buy a machinegun, because the court did not want

to buy a machinegun. Concerned that the court wasn’t grasping his argument,

the prosecutor asked leave to file yet more briefing on the topic. The court

allowed the parties to submit further briefs.

      In its third brief on the topic, the government reiterated the statutory

definition of machinegun, and argued that possessing any of a variety of

weapons that fit that definition—from 9mm weapons that “automatically shoot

more than one shot with each trigger pull” to 10mm weapons that do the same

to “Glock switches” that convert a weapon into a machinegun—would violate

the statute. Dkt. No. 300 at 2-3. It asserted that possessing any of those things

was not just a similar crime to the offenses with which the defendant has been

charged, “but the very same crime.” Id. at 3. It insisted that this argument

wasn’t just a technicality, reproducing—for the third time—a citation to the

CNN article about the ATF hunting down conversion devices. Id.



                                        5
      The government concluded this way:

      If the defense will stipulate that [the defendant] was positionally
      predisposed to possess a machinegun—not that he necessarily
      wanted one, merely that it was likely he could get one if he wanted
      to—and does not intend to call expert witnesses to testify otherwise,
      then the United States might not need to put this evidence to the
      jury. The same would be true if this Court rules that the defense
      testimony on this topic is inadmissible because it too is irrelevant
      (though that might also create appellate issues). But, otherwise,
      evidence that machineguns were inexpensive and accessible at the
      time of the charged offense is relevant (no matter which shape or
      size the machinegun comes in) in light of [the defendant’s]
      entrapment defense. Glock switches are machineguns under the
      definition of the charged offense.

Id. at 3-4.

      The defendant responded first by reiterating that under Hollingsworth

and Mayfield, the government had to show predisposition to commit the

charged crime, not some hypothetical iteration of the crime. Dkt. No. 301 at 2-

4. Second, the defense argued that there was no evidence that the defendant

had attempted to buy conversion kits or component parts, and questioned

whether such parts were as ubiquitous and easy to obtain in the fall of 2015

and early 2016 (the period the defendant was talking with the confidential

informants) as the government insists they are today. Id. at 5-7.

      The court remains convinced that the government’s argument goes too

far. The indictment alleges that on January 25, 2016, the defendant received

and possessed two Heckler & Koch MP-5 machineguns—one a 9mm and one a

10mm. It also alleges that on the same date, the defendant received and

possessed an H&K silencer. It alleges that none of these weapons were

registered to the defendant. Dkt. No. 2.

                                           6
      The government has not alleged, either in the indictment or in any of

numerous pleadings filed over the past forty-four months, that the defendant

tried to obtain component parts for a machinegun or expressed a desire for

component parts for a machinegun. The government has not referenced any

evidence that prior to the date the government began recording the defendant’s

conversations with Steve (and later with Mike), the defendant had tried to

obtain component parts for a machinegun or converter kits to make a

machinegun. The government has not identified any portions of the hours of

taped conversations among the defendant and the two informants where the

defendant spoke of obtaining a converter kit or component parts. The

government has not identified a single item of evidence indicating that the

defendant wanted component parts or converter kits, much less that he tried to

obtain them.

      Even viewing the evidence in the light most favorable to the government,

the evidence indicates two things—that early in the conversations between the

defendant and the informants, the defendant expressed a desire to obtain a

handgun, and that the defendant spoke of going to Israel and relieving Israeli

soldiers of their Kalashnikovs. As time passed and the conversations among

the three continued, they spoke of “machineguns,” and the defendant further

talked about Kalashnikovs—he appears to have believed that informant “Mike”

owned a Kalashnikov, and he spoke of Israeli soldiers having them and of

taking Kalashnikovs from Israeli soldiers. There were conversations about

buying guns from “Mike’s” source in Texas. There was a trip to Gander

                                       7
Mountain, a sporting goods store that sells firearms, where the defendant

appears to have looked at a 9mm pistol. Throughout these discussions, the

defendant spoke and acted as if he (a) wanted a firearm, not parts with which

to build a firearm, and (b) needed to obtain that fully-formed firearm from

someone else, whether by taking it off a soldier or buying it from a store or on

the black market.

      The court noted at the final pretrial conference that if buying a converter

kit and making a machinegun had been as cheap and simple as the

government has argued, and if the defendant had known it was that cheap and

simple, one wonders why he would have argued and discussed and speculated

and mulled over buying a gun (of any kind) with the informants for four

months before finally purchasing the items with which he is charged. Why go

through all of this—arguing with Mike that he wants a handgun for self-

protection due to his job, visiting Gander Mountain, talking about getting guns

through Mike’s connection in Texas, even talking of stealing the guns of Israeli

soldiers rather than providing his own? The very nature of the protracted

discussions and negotiations is circumstantial evidence that if the defendant

did want a machinegun, he wasn’t aware that he could have gotten one

quickly, cheaply and easily by obtaining a handgun and then buying a cheap

conversion kit. As the Seventh Circuit noted when discussing Jacobson, “[a]s

far as the government was aware, over the period of more than two years in

which it was playing cat and mouse with [Jacobson] he did not receive any

other solicitations to buy pornography,” so “had he been ‘left to his own

                                        8
devices,’ in all likelihood he would ‘have never run afoul of the law.’”

Hollingsworth, 27 F.3d at 1199 (quoting Jacobson, 503 U.S. at 554). There is

no indication that during the four months or so that the defendant was

interacting with Steve and Mike, the defendant tried to obtain a conversion kit

or component parts (or, in fact, guns) through anyone else, or received offers

from anyone else to help him obtain conversion kits, component parts or guns.

      The government’s reading of Hollingsworth is somewhat tortured. In

analyzing the impact of the Supreme Court’s decision in Jacobson on the law of

entrapment, the Seventh Circuit explained that

      [p]redisposition is not a purely mental state, the state of being
      willing to swallow the government’s bait. It has positional as well as
      dispositional forced. The dictionary definitions of the word include
      “tendency” as well as “inclination.” The defendant must be so
      situated by reason of previous training or experience or occupation
      or acquaintences that it is likely that if the government had not
      induced him to commit the crime some criminal would have done
      so; only then does a sting or other arranged crime take a dangerous
      person out of circulation. A public official is in a position to take
      bribes; a drug addict to deal drugs; a gun dealer to engage in illegal
      gun sales. For these and other traditional targets of stings all that
      must be shown to establish predisposition and thus defeat the
      defense of entrapment is willingness to violate the law without
      extraordinary inducements; ability can be presumed. It is different
      when the defendant is not in a position without the government’s
      help to become involved in illegal activity. The government “may not
      provoke or create a crime, and then punish the criminal, its
      creature.” Casey v. United States, 276 U.S. 413, 423 . . . (1928)
      (Brandeis, J., dissenting). Such cases, illustrated by Jacobson . .
      are rare . . . .

Hollingsworth, 27 F.3d at 1200.

      There is no evidence that the defendant was situated by reason of

previous training, experience or occupation to obtain a machinegun, or to know

that he could buy parts to build one. The defendant had had a series of jobs
                                         9
working at restaurants. He had no prior criminal history. He lived with his

mother at the time of his arrest. The government argues that one doesn’t need

training or experience to purchase a machinegun—it is not as if the defendant

is charged with committing a complex securities fraud, where he would have

had to know something of securities trading in order to pull it off. The court

agrees, but Hollingsworth also directed the court to consider whether the

defendant was so situated by acquaintances that if the government hadn’t

provided him with the opportunity to buy a machinegun, some other criminal

would have. Again, the defendant appears to have believed—even if he was

wrong—that in order to get a gun, whether a handgun or a machinegun, he

needed help from someone else. He needed to steal it from someone (like an

Israeli soldier) or buy it from someone (whether a gun store or a black market

dealer). There appears to be no evidence that the defendant had relationships

with anyone he believed could have facilitated his receipt or purchase of such a

gun prior to the government’s investigation. There is no evidence that the

defendant was a gun user or gun owner prior to the government’s investigation,

so this is not a situation in which “ability”—or, in this case, knowledge—can be

presumed,” as Hollingsworth put it. There is no evidence that, even if converter

kits and component parts were available from well-known web retailers such as

Amazon in the fall of 2015, the defendant would have known that. All manner

of illegal and nefarious things are available on-line and in retail stores that law-

abiding citizens wouldn’t think of looking or asking for (parents of teens and

young adults confront their own ignorance when offspring land in hot water for

                                        10
possessing contraband that, to the parents’ shock, the offspring were able to

purchase or obtain without going to black market dealers or back-door

suppliers).

      The government implies that because the defendant expressed a desire

for a handgun, and because conversion kits for turning such a legal weapon

into a machinegun arguably were cheap and easy to obtain, the defendant’s

desire for the legal gun made him predisposed to obtain the parts (which meet

the statutory definition of a prohibited machinegun) to create the illegal gun.

This is a bit like saying that because someone expresses a desire for quick and

easy money, and because nail polish remover, fertilizer, lithium batteries, drain

cleaner, pseudophedrine diet pills, lye and road flares are available in any drug

or home supply store, the person is predisposed to manufacture meth.

      The government argued at the final pretrial conference that there was

more to the defendant’s expressed desire than the desire for a handgun. The

government argued that the defendant had stated in the recorded

conversations that he wanted a machinegun, and that because he had stated a

desire for a machinegun, the fact that items meeting the statutory definition of

a machinegun are cheap and easily obtained shows positional predisposition.

This argument again ignores the evidence in the case—that the defendant

didn’t express a desire for machinegun parts, didn’t express a desire to build a

machinegun and didn’t evidence knowledge that he could do so. The

government’s argument seems to contradict another of its assertions—that the

defendant wanted a Kalashnikov. The government has repeatedly pointed to

                                       11
recorded conversations in which the defendant spoke with the informants

about going to Israel and taking Kalashnikovs from Israeli soldiers, because

Kalasnikovs were the best. The defendant seems to have thought that Mike

owned a Kalashnikov. If the defendant wanted to steal or buy a Kalashnikov,

the fact that “Glock switches” are available from online retailers wouldn’t help

him much.

      The government argues that under Seventh Circuit law, it must show

that the defendant was predisposed to commit “the charged crime” in order to

defeat the entrapment defense, and it asserts that possessing convertor kits or

component parts would have constituted “the charged crime.” The government

challenges the defendant’s argument that he wasn’t positioned to commit the

charged crime given the difficulty of buying machineguns on the street; the

government asserts that it is easy to commit the charged crime because it is

easy to buy converter kits and component parts online. The government’s

“charged crime” language comes straight from the Seventh Circuit’s decision in

Mayfield: “To summarize, then, a defendant is predisposed to commit the

charged crime if he was ready and willing to do so and likely would have

committed it without the government’s intervention, or actively wanted to but

hadn’t yet found the means.” Mayfield, 771 F.3d at 438 (emphasis added).

      The government is correct that the statute defines converter kits as items

which, if possessed and not registered, would constitute a violation of the

statute the defendant is charged with having violated. But possessing

conversion kits or component parts is not, in the defendant’s case, “the charged

                                       12
crime.” The government cannot defeat the entrapment defense by showing that

it would have been easy for the defendant to commit a version of the crime that

he never expressed a desire to commit, that he may have been unaware he

could have committed and that he did not try to commit during the

government’s investigation (or, it appears, at any other time).

      The government has expressed from day one its belief that the defendant

is a dangerous person who intended to commit a horrifying crime. That belief

may or may not be well-founded. But that belief does not drive the question of

what the law of the Supreme Court and the Seventh Circuit requires the

government to show in order to defeat an entrapment defense. The government

may present evidence to rebut the defendant’s assertion that it is not easy to

buy machineguns on the street. But the court will not allow the government to

present evidence about the availability of devices that convert semi-automatic

firearms to automatic weapons, the cost of these devices or the ease of

obtaining them through online retailers.

      To that end, the court has reviewed another recent government filing, the

government’s brief regarding the expert testimony of ATF Special Agent

Lindeman. Dkt. No. 308. In that brief (which doesn’t request any action from

the court, but notifies the defense of the anticipated topics of Agent Lindeman’s

trial testimony), the government states that

             [w]e expect that Special Agent Lindeman will testify about
      ATF’s seizures’ [sic] of machineguns from 2015-2019 in the United
      States, in the Midwest, and in Wisconsin. We expect that he will also
      testify that he has personally worked on cases in Wisconsin during
      which machineguns were seized. We expect that he will testify
      about ATF seizures of “Glock switches” and other devices that
                                       13
      convert semi-automatic firearms to fully automatic firearms
      nationally and in Wisconsin and which are, under the
      charging statute in this case and per ATF definitions,
      themselves machineguns. We expect that he will testify about the
      national system in place for registration of machineguns and why
      there is a requirement to register machineguns but not handguns.
      We expect that he will testify that machineguns, when sold illegally
      on the street, are regularly sold below the market value of the
      machineguns when they are legally sold and registered. We expect
      that he will testify about what Glock switches, auto sears, and
      other types of converters functionally accomplish. We also
      expect him to testify to the ease with which any person with
      access to YouTube can convert a semi-automatic weapon to a
      machinegun. We expect that he will testify as to the
      availability of these devices over the internet, on the street,
      and regarding ATF seizures of these devices. We expect that he
      will testify than the Milwaukee Police department also seizes
      significantly more machineguns annually than the ATF in
      Milwaukee. Absent a stipulation, we expect that he will testify that
      the defendant did not register the machineguns and silencer
      relevant to the indictment prior to January 25, 2016.

Id. at 1-2.

      The court concludes that Agent Lindeman may provide the testimony

outlined above in regular font. He may not, however, provide the testimony that

appears in bold, italicized font. (The court notes that it has bolded and

italicized the year “2019” in the second line of the above paragraph. While the

number of machineguns seized in the fall of 2015 and January 2016 is relevant

to the availability of machineguns on the street during the defendant’s

interactions with the informants, the number of machineguns seized from




                                       14
February 2016 through the present is not.)

         The court GRANTS the defendant’s motion in limine VI. Dkt. No. 277 at

p. 18.

         Dated in Milwaukee, Wisconsin this 15th day of October, 2019.

                                      BY THE COURT:


                                      _______________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        15
